820 F.2d 1219Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James Lee CUBBAGE, Petitioner.
No. 87-8006.
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1987.Decided June 1, 1987.

Before HALL, PHILLIPS and ERVIN, Circuit Judges.
James Lee Cubbage, petitioner pro se.
PER CURIAM:


1
James Lee Cubbage, a Maryland inmate, claims that the district court has refused to entertain his second petition for habeas corpus relief.  He has filed a petition for a writ of mandamus to compel the lower court to grant habeas relief or to require the state to show cause why the writ should not be granted.


2
Cubbage's first habeas petition was dismissed.  An investigation by this Court reveals that the district court has no record of a second habeas petition having been filed.  We are confident that if Cubbage refiles his second petition, the district court will act on it.  Therefore, we deny the petition for a writ of mandamus.


3
Accordingly, although leave to proceed in forma pauperis is granted, the action is dismissed.


4
DISMISSED.